Exhibit 12.1 ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended June 30, Years ended December 31 2010 (1) 2009 (1) 2008 (1) 2007 (1) 2006 (1) Earnings: Income before discontinued operations $ Gain on sales of real estate - - ) ) - - Interest expense Total earnings $ Fixed charges: Interest expense $ Capitalized interest Preferred stock dividends Perpetual preferred unit distributions 75 Total fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) X X X X X X Ratio of earnings to combined fixed charges and preferred stock dividends X X X X X X (1) The results of operations for 2006-2010 have been reclassified and restated to reflect discontinued operations.
